Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/EP2018/051444, filed on 01/22/2018.
Claims 1-9 and 11-24 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 12/24/2020), Applicants filed a response, a new IDS and an amendment on 04/23/2021, amending claims 1-6 and 8, canceling claim 10, and adding new claims 16-24 is acknowledged. 
Claims 1-9 and 11-24 are present for examination.
Applicants' arguments filed on 04/23/2021, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

New-Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.

Withdrawn-Specification objection & Non-compliance of Sequence Rule
The previous objection of the Specification specifically the drawings of Fig. 5 for complying with the sequence rules by inserting the sequence identification numbers of all sequences recited within the claims and/or specification, is withdrawn in view of Applicant’s amendment to the Specification and persuasive arguments.   See particularly 37 CFR 1.821(d).

New-Claim Objections
Claim 19 is objected to in the recitation “selected from”, which should be changed to “selected from the group consisting of”. Appropriate correction is required.

Withdrawn-Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The claimed invention is directed to a naturally-occurring nucleic acid or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013). 

The previous rejection of Claims 1-10 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The instant rejection is issued because of recent "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products", currently accessible from http://www.uspto.gov/patents/law/exam/myriad-mayo_guidance.pdf, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments.  . 

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claim 8 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, s withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

New Claim Rejections – Improper Markush Grouping
Claim 19 is rejected under the judicially approved “improper Markush grouping” doctrine.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7166.
Claim 19 is “Markush”-type claim that recites a plurality of surgeries including “vaginoplasty, clitoroplasty, labiaplasty, tuboplasty, fimbrioplasty, cervicectomy, clitoridectomy, oophorectomy, salpingoophorectomy, salpingectomy, hysterectomy, vaginectomy, vulvectomy, salpingostomy, amniotomy, clitoridotomy, hysterotomy, hymenotomy, episiotomy, symphysiotomy, tubal ligation, tubal reversal, colporrhaphy, cesarean section, and hymenorrhaphy “. 
A Markush claim may be rejected under the judicially approved “improper Markush grouping” doctrine when the claim contains an improper grouping of alternatively useable 
Claim 19 is rejected as reciting an improper Markush group because each species of the surgeries does not share a common use, nor share common structural similarity essential to the common use of the species. When an examiner determines that the species of a Markush group do not share a single structural similarity or do not share a common use, then a rejection on the basis that the claim contains an “improper Markush grouping” is appropriate. 

Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
The previous rejection of Claims 1-5, 6, 7-9 and 10 are rejected under 35 U.S.C. 112(a), as failing to comply with the Written Description requirement, and Scope of Enablement is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 1-4 and 5-6 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Treutner et al. (Prevention of postoperative adhesions by single intraperitoneal medication. Journal of Surgical Research, (1995), 59(6): 764-771, see IDS) is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
The previous rejection of Claims 1, 9 and 10 under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Tanuma et al. (Deoxyribonuclease gene encoding same and uses thereof. US 2004/0157239 A1, publication 08/12/2004, see IDS), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable

(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 1-9 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Treutner et al. (Prevention of postoperative adhesions by single intraperitoneal medication. Journal of Surgical Research, (1995), 59(6): 764-771, see IDS) as applied to claims 1-4 and 5-6 above, and further in view of Tanuma et al. (Deoxyribonuclease gene encoding same and uses thereof. US 2004/0157239 A1, publication 08/12/2004, see IDS), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

New-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-6, 9, and 16-24 are rejected under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Shak et al. (Human DNase. WO 1990/07572, publication, 07/12/1990).
Regarding claim 1-6, 9 and 16-24, Shak et al. teach a human recombinant DNase I (hrDNase I), which is 99.6% identical to SEQ ID NO: 5 of the instant application (see, sequence alignment as shown below), and method of use said DNase I (example 1) in therapeutic compositions of a subject by administering said DNase I composition to a subject (see, abstract, and claims 1-35) for treating medical conditions including visco-elasticity or stickiness of mucus of lung, pulmonary diseases including acute or chronic bronchopulmonary disease, and cystic fibrosis, inflammatory disease with anti-inflammatory agents (pg 17, para 3), and infected lesions of the skin, mucosal membranes, surgical wounds, ulcerative lesions and burns, as well as surgical drainage tubes, and peritoneal dialysis ports (pg 17, para 2), and the method does not involved plasmin. Although, Shak et al. do not teach tissue adhesion, but the claims clearly indicate that adhesion is the result of surgery, inflammatory disease or endometriosis, and the dictionary meaning of adhesion is fibrous band of tissues or scar result of injury during surgery, and thus, since, Shak et al. teach   surgical wounds, ulcerative lesions and burns, as well as surgical drainage tubes, and peritoneal dialysis ports, the tissue adhesion is the inherent property peritoneal dialysis ports, meets the claim limitation of claim 2. Claim 4 is included in this rejection because, according to claim 1, the scope of DNase 1 like 3 is at least 90% identity to SEQ ID NO: 5, and since, Shak et al. teach a human recombinant DNase I (hrDNase I), which is 99.6% identical to SEQ ID NO: 5 of the instant application, and thus, the DNase I of Shak et al. is in fact a DNase 1 like 3. 
Besides, the limitations under wherein clause of claims 16-21 and 23-24, which are just an “intended result of a process step, and as per MPEP 2111.04, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step.’” Id.(quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
According to MPEP- 2111.04 “Adapted to,” “Adapted for,” “Wherein,” “Whereby,” and Contingent Clauses [R-08.2017]
I. "ADAPTED TO," "ADAPTED FOR," "WHEREIN," and "WHEREBY"
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative step. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.(quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).

RESULT 195

ID   AAR06323 standard; protein; 346 AA.
XX
AC   AAR06323;
XX
DT   11-DEC-1990  (first entry)
XX
DE   Human DNase.
XX
KW   Viscoelasticity; cystic fibrosis; protease; meningitis; pentonitis;
KW   Pancreatitis; burns.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Peptide         54..75
FT                   /label= Native signal peptide.
FT   Protein         76..335
FT                   /label= Mature protein.
XX
CC PN   WO9007572-A.
XX
CC PD   12-JUL-1990.
XX
CC PF   23-DEC-1988;   88US-00289958.
XX
PR   23-DEC-1988;   88US-00289958.
PR   08-DEC-1989;   89US-00448038.
XX
CC PA   (GETH ) GENENTECH INC.
XX
CC PI   Shak S;
XX
DR   WPI; 1990-239044/31.
DR   N-PSDB; AAQ05512.
XX
CC PT   New human Dnase - produced using recombinant methods, useful in e.g. 
CC PT   reducing viscoelasticity of purulent material.
XX
CC PS   Claim 5; Fig 1; 31pp; English.
XX
CC   The DNase is effective in reducing viscoelasticity of purulent material, 
CC   and conjugated to an antibiotic it may enhance activity. Useful in 
CC   keeping conduits passing into a patients body clear, purifying 
CC   pharmacueticals, treating cystic fibrosis, meningitis, pentonitis, 
CC   pancreatitis, surgical wounds, burns, and non-infected accumulations of 
CC   cellular debris, all with a DNase composition free of proteases. Residues
CC   given as x are ochre and amber stop codons
XX
SQ   Sequence 346 AA;

  Query Match             99.6%;  Score 1363;  DB 1;  Length 346;
  Best Local Similarity   99.6%;  
  Matches  259;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 LKIAAFNIQTFGETKMSNATLVSYIVQILSRYDIALVQEVRDSHLTAVGKLLDNLNQDAP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         76 LKIAAFNIQTFGETKMSNATLVSYIVQILSRYDIALVQEVRDSHLTAVGKLLDNLNQDAP 135

Qy         61 DTYHYVVSEPLGRNSYKERYLFVYRPDQVSAVDSYYYDDGCEPCGNDTFNREPAIVRFFS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        136 DTYHYVVSEPLGRNSYKERYLFVYRPDQVSAVDSYYYDDGCEPCGNDTFNREPAIVRFFS 195

Qy        121 RFTEVREFAIVPLHAAPGDAVAEIDALYDVYLDVQEKWGLEDVMLMGDFNAGCSYVRPSQ 180
              ||||||||||||||||||| ||||||||||||||||||||||||||||||||||||||||
Db        196 RFTEVREFAIVPLHAAPGDRVAEIDALYDVYLDVQEKWGLEDVMLMGDFNAGCSYVRPSQ 255

Qy        181 WSSIRLWTSPTFQWLIPDSADTTATPTHCAYDRIVVAGMLLRGAVVPDSALPFNFQAAYG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        256 WSSIRLWTSPTFQWLIPDSADTTATPTHCAYDRIVVAGMLLRGAVVPDSALPFNFQAAYG 315


              ||||||||||||||||||||
Db        316 LSDQLAQAISDHYPVEVMLK 335

Therefore, Shak et al. anticipate claims 1-6, 9, and 16-24 of the instant application as written.

New-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1-6, 7-8, 9 and 16-24 are rejected under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Shak et al. (Human DNase. WO 1990/07572, publication, 07/12/1990) as applied to claims 1-6, 9, and 16-24 above, and further in view of Tanuma et al. (Deoxyribonuclease gene encoding same and uses thereof. US 2004/0157239 A1, publication 08/12/2004, see IDS) and Treutner et al. (Prevention of postoperative adhesions by single intraperitoneal medication. Journal of Surgical Research, (1995), 59(6): 764-771, see IDS).
nflammatory disease with anti-inflammatory agents (pg 17, para 3), and infected lesions of the skin, mucosal membranes, surgical wounds, ulcerative lesions and burns, as well as surgical drainage tubes, and peritoneal dialysis ports (pg 17, para 2), and the method does not involved plasmin. Although, Shak et al. do not teach tissue adhesion, but the claims clearly indicate that adhesion is the result of surgery, inflammatory disease or endometriosis, and the dictionary meaning of adhesion is fibrous band of tissues or scar results of injury during surgery, and thus, since, Shak et al. teach   surgical wounds, ulcerative lesions and burns, as well as surgical drainage tubes, and peritoneal dialysis ports, the tissue adhesion is the inherent property of at least injured tissue of surgical wounds of the subject of the Shak et al. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Since, Shak et al. teach involvement of peritoneal dialysis ports, meets the claim limitation of claim 2. Claim 4 is included in this rejection because, according to claim 1, the scope of DNase 1 like 3 is at least 90% identity to SEQ ID NO: 5, and since, Shak et al. teach a human recombinant DNase I (hrDNase I), which is 99.6% identical to SEQ ID NO: 5 of the instant application, the DNase I of Shak et al. is in fact a DNase 1 like 3. 
Besides, the limitations under wherein clause of claims 16-21 and 23-24, which are just an “intended result of a process step, and as per MPEP 2111.04, the court noted that a “‘whereby 
According to MPEP- 2111.04 “Adapted to,” “Adapted for,” “Wherein,” “Whereby,” and Contingent Clauses [R-08.2017]
I. "ADAPTED TO," "ADAPTED FOR," "WHEREIN," and "WHEREBY"
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative step. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.(quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).

RESULT 195
AAR06323
ID   AAR06323 standard; protein; 346 AA.
XX
AC   AAR06323;
XX
DT   11-DEC-1990  (first entry)
XX
DE   Human DNase.
XX
KW   Viscoelasticity; cystic fibrosis; protease; meningitis; pentonitis;
KW   Pancreatitis; burns.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Peptide         54..75
FT                   /label= Native signal peptide.
FT   Protein         76..335
FT                   /label= Mature protein.
XX
CC PN   WO9007572-A.
XX
CC PD   12-JUL-1990.
XX
CC PF   23-DEC-1988;   88US-00289958.

PR   23-DEC-1988;   88US-00289958.
PR   08-DEC-1989;   89US-00448038.
XX
CC PA   (GETH ) GENENTECH INC.
XX
CC PI   Shak S;
XX
DR   WPI; 1990-239044/31.
DR   N-PSDB; AAQ05512.
XX
CC PT   New human Dnase - produced using recombinant methods, useful in e.g. 
CC PT   reducing viscoelasticity of purulent material.
XX
CC PS   Claim 5; Fig 1; 31pp; English.
XX
CC   The DNase is effective in reducing viscoelasticity of purulent material, 
CC   and conjugated to an antibiotic it may enhance activity. Useful in 
CC   keeping conduits passing into a patients body clear, purifying 
CC   pharmacueticals, treating cystic fibrosis, meningitis, pentonitis, 
CC   pancreatitis, surgical wounds, burns, and non-infected accumulations of 
CC   cellular debris, all with a DNase composition free of proteases. Residues
CC   given as x are ochre and amber stop codons
XX
SQ   Sequence 346 AA;

  Query Match             99.6%;  Score 1363;  DB 1;  Length 346;
  Best Local Similarity   99.6%;  
  Matches  259;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 LKIAAFNIQTFGETKMSNATLVSYIVQILSRYDIALVQEVRDSHLTAVGKLLDNLNQDAP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         76 LKIAAFNIQTFGETKMSNATLVSYIVQILSRYDIALVQEVRDSHLTAVGKLLDNLNQDAP 135

Qy         61 DTYHYVVSEPLGRNSYKERYLFVYRPDQVSAVDSYYYDDGCEPCGNDTFNREPAIVRFFS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        136 DTYHYVVSEPLGRNSYKERYLFVYRPDQVSAVDSYYYDDGCEPCGNDTFNREPAIVRFFS 195

Qy        121 RFTEVREFAIVPLHAAPGDAVAEIDALYDVYLDVQEKWGLEDVMLMGDFNAGCSYVRPSQ 180
              ||||||||||||||||||| ||||||||||||||||||||||||||||||||||||||||
Db        196 RFTEVREFAIVPLHAAPGDRVAEIDALYDVYLDVQEKWGLEDVMLMGDFNAGCSYVRPSQ 255

Qy        181 WSSIRLWTSPTFQWLIPDSADTTATPTHCAYDRIVVAGMLLRGAVVPDSALPFNFQAAYG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        256 WSSIRLWTSPTFQWLIPDSADTTATPTHCAYDRIVVAGMLLRGAVVPDSALPFNFQAAYG 315

Qy        241 LSDQLAQAISDHYPVEVMLK 260
              ||||||||||||||||||||
Db        316 LSDQLAQAISDHYPVEVMLK 335


Shak et al. do not teach administering human DNase at a concentration of 1000 Units (U) of the enzyme to the subject (for claim 7), and administering DNase enzyme between 0.15 mg/Kg body weight to 200 mg per Kg body weight (for claim 8) and treating tissue adhesions in a subject, which is the result of surgery (for part of claim 1).
However, Tanuma et al. teach a novel human acid DNase (DLAD) II, which is an endonuclease capable of cleaving DNA independently from divalent cations, under acidic conditions, which retains its activity in acidic to even neutral pH range, and which is not mg/Kg body weight to 200 mg per Kg body weight (for claim 8), i.e. a different calculation of administering mg amount rather than IU (units) per Kg of body weight, which is obvious to a skilled artisan because a skilled artisan in the same field knows how to measure what amount of IU (units) is equivalent to what mg enzyme, which is obvious to a skilled artisan under “Optimization Process” and administering said amount of mg enzyme per Kg body weight is also obvious.to arrive the claimed invention.  
It is well established that merely selecting proportions and ranges and modifying the process conditions such as temperature, reaction time and concentration is not a patentable modification absent a showing of criticality (In re Aller, 220 F.2d, 454, 105 U.S.P.Q 233 C.C.P.A, 1995 and In re Becket, 33 U.S.P.Q 33, C.C.P.A, 1937 and In re Russell, 439 F. 2d 1228, 169 U.S.P.Q. 426, C.C.P.A 1971).
Tanuma et al. do not teach treating tissue adhesions in a subject (for part of claim 1), which is the result of surgery.
However, Treutner et al. teach prevention of postoperative (surgical) adhesions by single 
RESULT 76
BDE54033
ID   BDE54033 standard; protein; 282 AA.
XX
AC   BDE54033;
XX
DT   03-NOV-2016  (first entry)
XX
DE   Bovine pancreas deoxyribonuclease I polypeptide, SEQ ID:1.
XX
KW   Deoxyribonuclease I; antigen; diagnostic test; screening;
KW   systemic lupus erythematosus.
XX
OS   Bos taurus.
XX
CC PN   WO2016139659-A1.
XX
CC PD   09-SEP-2016.
XX
CC PF   29-FEB-2016; 2016WO-IL050229.
XX
PR   01-MAR-2015; 2015US-0126616P.
PR   18-JUN-2015; 2015US-0181231P.
PR   01-NOV-2015; 2015US-0249284P.
XX
CC PA   (IMMU-) IMMUNARRAY LTD.
XX
CC PI   Jakob K,  Reiner-Benaim A,  Safer P,  Sorek R;
XX
DR   WPI; 2016-569765/62.
XX
CC PT   Diagnosing systemic lupus erythematosus in a subject comprises 
CC PT   determining the reactivity of antibodies in the test sample to antigens 
CC PT   of interest.
XX
CC PS   Disclosure; SEQ ID NO 1; 77pp; English.
XX
CC   The present invention relates to a method for diagnosing systemic lupus 
CC   erythematosus (SLE) in a subject. The method involves: (a) obtaining a 
CC   sample from the subject; (b) determining the reactivity of antibodies in 
CC   the sample to at least four antigens selected from the group consisting 
CC   of ssDNA, Sm, DNAse I, Histone III-S, Ro52, U1 snRNP, Collagen III, Apo-
CC   SAA, H2a and Oligo21, thereby determining the reactivity pattern of the 
CC   sample to the plurality of antigens; and (c) comparing the reactivity of 
CC   antibodies in the sample to a reactivity of a healthy control by a 
CC   supervised classification algorithm selected from the group consisting of
CC   support vector machines (SVMs), logistic regression (LR), quadratic 
CC   discriminant analysis (QDA), and linear discriminant analysis (LDA); 
CC   where a significantly different reactivity of the antibodies in the 
CC   sample compared to the reactivity of the healthy control is an indication
CC   that the subject is afflicted with SLE. The invention further discloses: 
CC   (1) an antigen probe set comprising the antigen probes selected from 
CC   Table 8; (2) an article of manufacture comprising the antigen probe set; 
CC   and (3) a method for classifying a subject as having SLE in an active 
CC   phase or in a non-active phase. The methods, antigen probe set and 
CC   article of manufacture of the invention are useful for diagnosing SLE; 

CC   active phase. The present sequence represents a bovine pancreas 
CC   deoxyribonuclease I polypeptide which is a SLE related antigen used for 
CC   discriminating SLE and healthy control.
XX
SQ   Sequence 282 AA;

  Query Match             100.0%;  Score 1368;  DB 23;  Length 282;
  Best Local Similarity   100.0%;  
  Matches  260;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LKIAAFNIQTFGETKMSNATLVSYIVQILSRYDIALVQEVRDSHLTAVGKLLDNLNQDAP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         23 LKIAAFNIQTFGETKMSNATLVSYIVQILSRYDIALVQEVRDSHLTAVGKLLDNLNQDAP 82

Qy         61 DTYHYVVSEPLGRNSYKERYLFVYRPDQVSAVDSYYYDDGCEPCGNDTFNREPAIVRFFS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         83 DTYHYVVSEPLGRNSYKERYLFVYRPDQVSAVDSYYYDDGCEPCGNDTFNREPAIVRFFS 142

Qy        121 RFTEVREFAIVPLHAAPGDAVAEIDALYDVYLDVQEKWGLEDVMLMGDFNAGCSYVRPSQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        143 RFTEVREFAIVPLHAAPGDAVAEIDALYDVYLDVQEKWGLEDVMLMGDFNAGCSYVRPSQ 202

Qy        181 WSSIRLWTSPTFQWLIPDSADTTATPTHCAYDRIVVAGMLLRGAVVPDSALPFNFQAAYG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        203 WSSIRLWTSPTFQWLIPDSADTTATPTHCAYDRIVVAGMLLRGAVVPDSALPFNFQAAYG 262

Qy        241 LSDQLAQAISDHYPVEVMLK 260
              ||||||||||||||||||||
Db        263 LSDQLAQAISDHYPVEVMLK 282

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shak et al. Tanuma et al. and Treutner et al. to use DNase in the concentration of 1 to 10,000 or 10 to 10000 IU, or 1 to 10,000 or 10 to 10000 IU /Kg body weight corresponding   to 0.15 mg/Kg body weight to 200 mg per Kg body weight as taught by Tanuma et al. and to treat tissue adhesion by using DNase 1 as taught by Treutner et al. and  modify Shak et al. to arrive the claimed invention.
	One of ordinary skilled in the would have been motivated to administer 1 to 10,000 or 10 to 10000 IU of DNase to a subject for treating diseases,  which is pharmaceutically, therapeutically, commercially, industrially and financially beneficial.
 One of ordinarily skilled artisan would have had a reasonable expectation of success because Shak et al. successfully use DNase I and use said DNase I for treating and prevention of surgical wounds or adhesions disease by single intraperitoneal medication having DNase activity.  
prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Maintained-Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The previous rejection of Claims 1, 4-5 and 6 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1 and 6 of US patent 10696956 B2 (see, PTO-892), is maintained. This rejection has been discussed at length in the previous Office Action, and the rejection is maintained as discussed previously and for the following reasons.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 4-5, and 6 of the instant application disclose a method of treating or preventing tissue adhesion in a subject comprising administering an enzyme having a deoxyribonuclease (DNase) activity to the subject, wherein the enzyme is a human DNase selected from the group consisting of human DNase l, human DNase-1-like 3, human DNase-1-like 2, and human DNase -1-like 1, wherein said human DNase comprises an amino acid sequence selected from SEQ ID NOs. 5-8, or a sequence having at least 90% sequence identity thereto, wherein said method does not involve the administration of plasmin, and wherein the subject has undergone a surgical intervention involving opening of a serous membrane, or suffers from an inflammatory disease, a thermal lesion in a serous membrane, and/or endometriosis, wherein said DNase is human DNAse-1-like 3, wherein the DNase is human DNase l, wherein said human DNase comprises an amino acid sequence having at least 95%  sequence identity to one of SEQ ID NOS. 5 to 8.

RESULT 39
US-16-530-141A-1
; Sequence 1, Application US/16530141A
; Patent No. 10696956
; GENERAL INFORMATION
;  APPLICANT: NEUTROLIS INC.
;  TITLE OF INVENTION: ENGINEERED DNASE ENZYMES AND USE IN THERAPY
;  FILE REFERENCE: NTR-001/119601-5001-US
;  CURRENT APPLICATION NUMBER: US/16/530,141A
;  CURRENT FILING DATE: 2019-08-02
;  PRIOR APPLICATION NUMBER: PCT/US18/47084
;  PRIOR FILING DATE: 2018-08-10
;  PRIOR APPLICATION NUMBER: US 62/611,166
;  PRIOR FILING DATE: 2017-12-28
;  PRIOR APPLICATION NUMBER: US 62/547,220
;  PRIOR FILING DATE: 2017-08-18
;  NUMBER OF SEQ ID NOS: 40
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 282
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-16-530-141A-1

  Query Match             100.0%;  Score 1368;  DB 1;  Length 282;
  Best Local Similarity   100.0%;  
  Matches  260;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LKIAAFNIQTFGETKMSNATLVSYIVQILSRYDIALVQEVRDSHLTAVGKLLDNLNQDAP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         23 LKIAAFNIQTFGETKMSNATLVSYIVQILSRYDIALVQEVRDSHLTAVGKLLDNLNQDAP 82

Qy         61 DTYHYVVSEPLGRNSYKERYLFVYRPDQVSAVDSYYYDDGCEPCGNDTFNREPAIVRFFS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         83 DTYHYVVSEPLGRNSYKERYLFVYRPDQVSAVDSYYYDDGCEPCGNDTFNREPAIVRFFS 142

Qy        121 RFTEVREFAIVPLHAAPGDAVAEIDALYDVYLDVQEKWGLEDVMLMGDFNAGCSYVRPSQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        143 RFTEVREFAIVPLHAAPGDAVAEIDALYDVYLDVQEKWGLEDVMLMGDFNAGCSYVRPSQ 202

Qy        181 WSSIRLWTSPTFQWLIPDSADTTATPTHCAYDRIVVAGMLLRGAVVPDSALPFNFQAAYG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        203 WSSIRLWTSPTFQWLIPDSADTTATPTHCAYDRIVVAGMLLRGAVVPDSALPFNFQAAYG 262

Qy        241 LSDQLAQAISDHYPVEVMLK 260
              ||||||||||||||||||||
Db        263 LSDQLAQAISDHYPVEVMLK 282

 The above indicated claims and the Specification of the reference patents while not totally identical to the instant claims, are indeed a method claim of using a DNase as claimed in the instant claims. The portion of the specification (and the claims) in the reference patents, while drawn to the actual product used in a method, and narrower than the product claims used in the method in the instant application, includes several embodiments that would either anticipate the invention claimed in the instant application, or render them obvious. Claims of the instant 
Arguments:
Applicants argue that Claims 1, 4-5 and 6 are 
Response: 
This is not found persuasive because the limitation of claim 10 was “said method does not involve plasmin”, and the claims of the method of the reference patent does not disclose anything about plasmin, and thus, the reference patent also does not involve plasmin. Therefore, the claims 1 and 6 of the reference patent and the claims 1, 4-5 and 6 have overlapping scope. Therefore, the rejection is maintained. 
 
Conclusion
Status of the claims:
Claims 1-9 and 16-24 are rejected.
Applicant's amendment (see, substantial amendment of claim 1 and new claims 16-24) necessitated the new ground(s) of rejection presented in this Office action.  
Applicants must respond to the objections/rejections in each of the numbered sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
§ 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656